NO. 12-10-00126-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
                                                           '

EX PARTE DENNIS ROGERS ,                                   '    ORIGINAL PROCEEDING
RELATOR
                                                           '
                                     MEMORANDUM OPINION
                                         PER CURIAM
         This is an appeal from an order denying Appellant’s motion for a pretrial bond
reduction. The State has filed a motion to dismiss the appeal. In its motion, the State
informs this court that Appellant was convicted by a jury of the underlying criminal
charge in this case and assessed a sentence of ninety-nine years of imprisonment.
Because of the length of this sentence, Appellant may not be released on bail pending
appeal. See TEX. CODE CRIM. PROC. ANN. art. 44.04(b) (Vernon 2006). The State also
points out that Appellant’s pretrial bond is no longer in effect since the date of his
conviction. Accordingly, the State concludes that this appeal is moot. See Smith v.
State, 848 S.W.2d 891, 893 (Tex. App.–Houston [14th Dist.] 1993, pet. ref’d) (issue of
bail set on complaint is moot after appellant is convicted). We agree, and counsel for
Appellant has informed this court that Appellant does not contest the motion.
Accordingly, the appeal is dismissed.
Opinion delivered July 14, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                          (DO NOT PUBLISH)